TARA J. ELLIOTT
Assistant U.S. Attorney
U.S. Attorney’s Office
P.O. Box 8329
Missoula, MT 59807
105 E. Pine, 2nd Floor
Missoula, MT 59802
Phone: (406) 542-8851
FAX: (406) 542-1476
Email: tara.elliott@usdoj.gov

TARYN MEEKS
Trial Attorney
National Security Division
U.S. Department of Justice
Phone: (202) 532-4162
taryn.meeks@usdoj.gov

ATTORNEY FOR PLAINTIFF
UNITED STATES OF AMERICA

                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                          MISSOULA DIVISION

 UNITED STATES OF AMERICA,                      CR 18-54-M-DLC

               Plaintiff,                       BRIEF IN SUPPORT OF
                                                UNOPPOSED MOTION FOR
        vs.                                     PRELIMINARY ORDER OF
                                                FORFEITURE
 BRUCE BOONE WANN,

               Defendant.


      The United States of America has moved for a Preliminary Order of

Forfeiture, forfeiting the defendant’s right, title, and interest in the property listed

                                            1
below.   18 U.S.C. § 844(c); 18 U.S.C. § 924(d); 26 U.S.C. § 5872(a). The

defendant does not oppose the motion.    L.R. CR 47.1(a).

                 PROPERTY SUBJECT TO FORFEITURE

          Three Cardboard Tubes with end caps and multi-colored fuses;

          Five simulator hand grenades in cardboard box with instructions;

          One Ruger .22 caliber long rifle pistol with suppressed barrel and
           serial number removed;

          One Ruger 22/45 MK II .22 caliber long rifle pistol, target model,
           with threaded barrel and serial number removed;

          One F.M.A.P. Mauser Model 1909 rifle with suppressed barrel, serial
           number removed;

          One Ruger model 10/22 carbine, .22 long rifle caliber, serial number
           112-57933, with folding stock, and one plastic Butler Creek
           magazine;

          One RPB Industries .45 Caliber pistol, serial number SAP45241, and
           one extended magazine;

          Plastic grocery bag containing two metal cylinders and other metal
           parts;

          One improvised hand grenade;

          Two training grenade fuses;

          One silver colored blasting cap;

          One copper colored blasting cap;

          Three Signal Illumination star cluster flares;


                                         2
            Two Surface Trip flares;

            One green ammunition box containing grenade spoons;

            Fuses, Igniters, Firing Devices, Tripwires, and other explosives-
             related components obtained from Wann; and

            Seven grenade bodies and electronic firing device.

                           BASIS FOR THE MOTION

      1.      On October 4, 2018, a grand jury returned an indictment charging

Wann with two counts of distribution of explosive materials, one count of illegal

possession of a machinegun, two counts of possession of an unregistered silencer,

one count of possession of firearms with obliterated serial numbers, one count of

possession of a short barreled rifle, one count of possession of a destructive device,

and one count of possession of a stolen firearm.   Doc. 9.   The indictment also

contains a forfeiture allegation seeking the forfeiture of any explosive materials

involved and used and intended to be used in the violation of counts I and II of the

indictment pursuant to 18 U.S.C. § 844(c), any firearms and ammunition involved

and used in any knowing violation of 18 U.S.C. § 922(o) and 26 U.S.C. § 5861(d),

pursuant to 18 U.S.C. § 924(d), and any firearms involved in any violation of 26

U.S.C. § 5861(d), pursuant to 26 U.S.C. § 5872(a).

      2.      On December 3, 2018, Wann pleaded guilty to counts III, V, VII and

VIII of the indictment and admitted the forfeiture allegation. Docs. 23, 31. In


                                          3
his plea agreement, Wann agreed to forfeit his right, title and interest in the

property listed above.    Doc. 23.

      3.     A preliminary order of forfeiture is necessary in order for the Federal

Bureau of Investigations and the United States Marshals Service to seize the

property subject to forfeiture.

      4.     The evidence set forth in the offer of proof filed by the government, in

conjunction with Wann’s plea agreement and entry of guilty plea, provides an

ample basis for an order of forfeiture in accordance with 18 U.S.C. § 844(c), 18

U.S.C. § 924(d) and 26 U.S.C. § 5872(a).        Doc. 30, 23.

      5.     Pursuant to Rule 32.2 of the Federal Rules of Criminal Procedure, the

Court may enter a preliminary order of forfeiture after a verdict has been returned

containing a finding that property is subject to criminal forfeiture or if a defendant

enters a guilty plea subjecting property to such forfeiture.    Rule 32.2 does not

require the Court to await sentencing in order to commence the ancillary

proceeding by entering its preliminary order of forfeiture.

      6.     Upon issuance of a preliminary order of forfeiture, the United States

will provide written notice to all third parties asserting a legal interest in any of the

above-described property and will post notice on an official government internet

site (www.forfeiture.gov) for at least 30 consecutive days as required by Rule

G(4)(a)(iv)(C) of the Supplemental Rules for Admiralty or Maritime Claims and


                                            4
Asset Forfeiture Actions, of the Court’s preliminary order and the United States’

intent to dispose of the property in such manner as the Attorney General or

Secretary of the Department of Homeland Security may direct, pursuant to 18

U.S.C. § 982(b)(1) and 21 U.S.C. § 853(n)(1).

      WHEREFORE, the United States moves this Court to immediately enter the

preliminary order of forfeiture tendered herewith, for the reasons set forth above.

      Dated this 4th day of December, 2018.

                                       KURT G. ALME
                                       United States Attorney


                                       /s/ Tara J. Elliott
                                       Assistant U.S. Attorney
                                       Attorney for Plaintiff




                                          5
                         CERTIFICATE OF SERVICE

      I hereby certify that on December 4, 2018, a copy of the foregoing document

was served on the following persons by the following means:

      (1,2)   CM/ECF
      ()      Hand Delivery
      ()      U.S. Mail
      ()      Overnight Delivery Service
      ()      Fax
      ()      E-Mail


1.    Clerk, U.S. District Court

2.    Shandor Badaruddin
      Moriarity & Badaruddin, PLLC
      736 S 3rd St. West
      Missoula, MT59801



                                               /s/ Tara J. Elliott
                                               Assistant U.S. Attorney
                                               Attorney for Plaintiff




                                           6
